This opinion is subject to administrative correction before final disposition.




                               Before
                 MONAHAN, CRISFIELD, and LAWRENCE
                      Appellate Military Judges

                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                          Patrick A. SELF
                     Seaman Recruit (E-1), U.S. Navy
                              Appellant

                              No. 202000122

                         Decided: 30 September 2020

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                                Military Judge:
                                Aaron C. Rugh

   Sentence adjudged 4 March 2020 by a special court-martial convened
   at Naval Base San Diego, California, consisting of a military judge
   sitting alone. Sentence in the Entry of Judgment: reduction to E-1,
   confinement for 12 months, 1 and a bad-conduct discharge.

                               For Appellant:
                      Captain Brian L. Farrell, USMCR




   1  Appellant was sentenced by the military judge using segmented sentencing
with the sentence to confinement for each specification running concurrently. The
convening authority suspended confinement for some of the specifications, leaving
the same total amount of confinement as a result of the concurrent sentences to
confinement.
                United States v. Self, NMCCA No. 202000122
                            Opinion of the Court

                                For Appellee:
                             Brian K. Keller, Esq.

                          _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                          _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 2 Uniform Code of Military Justice, arts. 59, 66, 10 U.S.C.
§§ 859, 866.
   The findings and sentence are AFFIRMED.


                                 FOR THE COURT:




                                 RODGER A. DREW, JR.
                                 Clerk of Court




   2  As reflected in the Entry of Judgment and pursuant to a plea agreement, the
military judge dismissed a number of specifications. We note that they were
dismissed with prejudice.


                                       2